Upon consideration of the petition for a rehearing in this case, it appears that, by its judgment, granting a new trial generally, "unless plaintiff shall remit upon the record so much of the verdict as exceeds the sum of seven hundred and fifty dollars and *Page 434 
interest." the Court has inadvertently put it into the power of the plaintiff, by refusing to remit as required, to have the special verdict set aside, notwithstanding its correctness has not been questioned by either party, and notwithstanding the mandate of the statute (Code of Proc., sec. 322, quoted in the opinion of the Chief Justice) that the Court shall give judgment, in a case like this, according to the special verdict. The opinion of the Chief Justice shows clearly that, unless the special verdict is set aside, and plaintiff's attack upon the validity of her deeds sustained, plaintiff can not recover more than seven hundred and fifty dollars and interest. As the record presents no ground upon which the special verdict can be set aside, it follows that in obedience to the statute, it must control and judgment must be rendered accordingly. Therefore, the judgment of this Court should have been, and now is, that the judgment of the Circuit Court be modified so that plaintiff shall recover of defendant seven hundred and fifty dollars and interest thereon together with the costs and disbursements of the action.
THE CHIEF JUSTICE. I can not concur in the conclusion, that the judgment of this Court should be modified, for the reason that the verdicts are so interwoven that if one of them is set aside there must be a new trial de novo
MR. JUSTICE WATTS concurs. *Page 435